Citation Nr: 1036621	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-24 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C.K., and J.S.




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1945 to October 1946 
and from December 1947 to December 1951.  He died in June 2005.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for the cause of the 
Veteran's death.

The appellant and additional witnesses testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in April 
2010.  A copy of the hearing transcript has been associated with 
the claims file.  During the aforementioned hearing, the 
appellant submitted additional evidence in support of her claim, 
along with an appropriate waiver of RO consideration.  Therefore, 
the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2009) (any 
pertinent evidence accepted directly at the Board must be 
referred to the agency of original jurisdiction (AOJ) for initial 
review unless this procedural right is waived by the appellant).




FINDINGS OF FACT

1.  The Veteran died at the age of 78 in June 2005.  The 
Certificate of Death lists the immediate cause of death as 
pneumonia, due to lung cancer.  Congestive heart failure, 
peripheral vascular disease, and chronic obstructive pulmonary 
disease were listed as significant conditions contributing to, 
but not resulting in, the underlying cause of death.

2.  At the time of his death, the Veteran was service-connected 
for posttraumatic stress disorder (PTSD) (70 percent), residuals 
of cold injury of the left foot (30 percent), residuals of cold 
injury of the right foot (30 percent), cold injury of the left 
hand (30 percent), cold injury of the right hand (30 percent), 
residuals of cold injury (10 percent), and degenerative joint 
disease of the left knee secondary to cold injury (10 percent).  
The Veteran's combined disability rating was 100 percent from 
June 2002, and a total disability rating based on individual 
unemployability (TDIU) was in effect from January 2001.

3.  The competent medical evidence of record demonstrates that 
the Veteran's cold injury residuals contributed to his peripheral 
vascular disease, which contributed materially to the Veteran's 
death.
 

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

Determinations as to whether service connection may be granted 
for a disability that caused or contributed to a veteran's death 
are based on the same statutory and regulatory provisions that 
generally govern determinations of service connection.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes that 
a disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312(a) (2009).  A principal cause of 
death is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 3.312(c) 
(2009).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).

The Veteran's death certificate indicates that he died as a 
result of pneumonia, which was due to lung cancer.  Congestive 
heart failure, peripheral vascular disease, and chronic 
obstructive pulmonary disease were listed as conditions which did 
not result in the underlying cause of death, but contributed to 
death.

An opinion from Dr. S.C., dated July 2005, stated that it was 
quite possible that the Veteran's peripheral vascular disease 
played a role in the Veteran's death.  

The claims file also contains a letter from Dr. M.I.Q., dated 
September 2005.  She was the Veteran's treating physician for his 
lung cancer.  She stated that, during the Veteran's most recent 
examination, diagnostic imaging showed his lung cancer to be 
stable and not active.  The Veteran did not undergo a postmortem 
examination, and therefore the exact cause of death is not 
certain.  However, given the stability of his malignancy, it did 
not appear that this had primarily caused his death.

The appellant submitted a statement in support of her claim in 
April 2006.  She stated that the Veteran's cancer had been in 
remission for two years, confirmed by examinations conducted 
every six months.  She also stated that their family physician, 
Dr. G.C., had recently retired, and turned his practice over to 
Dr. S.C.  Dr. S.C. was not fully aware of the Veteran's 
conditions, but was the doctor who signed off on the Veteran's 
death certificate.  The appellant indicated that Dr. S.C. listed 
pneumonia and lung cancer on the death certificate because he did 
not know what caused the Veteran's death but "had to put 
something down."

An additional opinion from Dr. S.C., dated February 2006, has 
been associated with the claims file.  He stated that, although 
other risk factors were present, it was certainly possible that 
the Veteran's cold injuries could have played a role in his 
peripheral vascular disease.

The Veteran's neighbors also submitted a statement, dated June 
2006.  The described the Veteran's deteriorating health, and 
stated that the Veteran's service-connected disabilities 
obviously affected his health and contributed to his death.

In additional opinion dated July 2006, Dr. S.C. stated that, in 
his opinion, the Veteran's service-connected cold injuries 
probably led to his peripheral vascular disease, which was more 
than likely a contributing factor in the cause of his death.

A VA opinion was obtained in June 2007.  The claims file was 
reviewed by the examiner, who noted the circumstances of the 
Veteran's death as noted on the death certificate, as well as the 
conditions for which the Veteran was service-connected.  The 
examiner noted the July 2005 opinion of Dr. S.C. which stated 
that peripheral vascular disease played a role in the Veteran's 
death.  However, according to the examiner, there was no clinical 
evidence of this in the claims file.  As a general rule, there is 
no clinical association between peripheral arthritis, 
degenerative joint disease, cold injuries, or peripheral vascular 
disease, with demise due to lung cancer and its complicating 
pneumonia.  Therefore, it was less likely than not that the 
Veteran's service-connected disabilities caused or contributed 
materially to his death.

The record contains a letter from Dr. J.M.W., dated March 2010.  
He stated that the Veteran had lung cancer and some component of 
pneumonia, as well as peripheral vascular disease.  It was 
feasible that peripheral vascular disease played some role in 
peripheral ischemia and subsequent acidosis that contributed to 
his death.  The Veteran had femoral artery stents placed in the 
past.  He had right-sided lower extremity ischemia.  This, along 
with subsequent metabolic acidosis associated with ischemic 
extremities, contributed to his death.

Dr. L.A.K., the Veteran's treating podiatrist, submitted an 
opinion in April 2010.  She stated that she treated the Veteran 
from November 2000 to March 2005.  During that time, he had an 
ulcer on his right foot which, in large part, had progressed due 
to his significant peripheral vascular disease.  The Veteran's 
history of frostbite was a contributing factor to his peripheral 
vascular disease.  The damage to the tissues and vascular 
structures from frostbite made healing of the ulcers poor.  This 
made him prone to infections.  In her opinion, the Veteran's 
frostbite was the original contributing factor to his podiatric 
disease.

The appellant testified at a Travel Board hearing in April 2010.  
She stated that, contrary to what is written on the Veteran's 
death certificate, the Veteran's lung cancer was stable and/or in 
remission.  She had been present when x-rays and other tests 
confirmed this.  She also noted that the physician who had signed 
the death certificate had only been treating the Veteran for a 
short time and was therefore not completely familiar with all of 
the Veteran's conditions.  

Based on the evidence of record, the Board finds that service 
connection for the cause of the Veteran's death is warranted.

Initially, the Board recognizes the statements of the appellant 
and the Veteran's neighbors offered in support of the appellant's 
claim.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to U.S. Court of Appeals for Veterans 
Claims (Court) decisions, it is logical to apply the principles 
set forth therein to decisions of a superior tribunal, the 
Federal Circuit.

Here, the Board does not find that either the appellant or the 
Veteran's neighbors have demonstrated the medical knowledge 
required to establish an etiological nexus between the Veteran's 
service-connected disabilities and the cause of his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the lay statements offered in 
support of the claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between the Veteran's 
service-connected disabilities and the cause of his death.

The Board notes that there are several medical opinions of 
record.  According to the Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is within 
the province of the Board.  Id.

The Veteran's death certificate lists peripheral vascular disease 
as a condition which contributed to the Veteran's death.  This 
fact is supported by the July 2005 opinion of Dr. S.C., and the 
March 2010 opinion of Dr. J.M.W.  However, the July 2007 opinion 
of the VA examiner suggests that there is no association between 
cold injuries or peripheral vascular disease with death caused by 
lung cancer and pneumonia.  The Board notes that Dr. S.C. did not 
provide a basis for his conclusion that the Veteran's peripheral 
vascular disease contributed to his death.  The failure of the 
physician to provide a basis for his/her opinion affects the 
weight or credibility of the evidence.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  However, the opinions of both Dr. 
J.M.W and the VA examiner are supported by accompanying 
rationales.  While the VA examiner had the benefit of reviewing 
the claims file, Dr. J.M.W. had the benefit of examining and 
treating the Veteran while he was alive.  Moreover, the opinion 
of Dr. M.I.Q. casts doubt as to the extent to which lung cancer 
caused or contributed to the Veteran's death, which is the 
factual premise upon which the VA examiner based his opinion.  
Overall, the Board finds the evidence to at least be in equipoise  
as to whether peripheral vascular disease contributed to the 
Veteran's death.  Therefore, with all doubt resolved in the 
appellant's favor, the Board finds that the Veteran's peripheral 
vascular disease contributed to his death.

The Board recognizes, however, that the Veteran was not service-
connected for peripheral vascular disease.  Rather, he was 
service-connected for PTSD, degenerative joint disease, and cold 
injury residuals in all four extremities.  Nevertheless, Dr. 
L.A.K. and Dr. S.C. opined that the Veteran's history of 
frostbite directly contributed to his peripheral vascular 
disease.  Again, Dr. S.C. did not provide a basis for his 
conclusion.  However, Dr. L.A.K. did provide a supporting 
rationale for her opinion.  As before, although the VA examiner 
found no association between cold injuries and death due to lung 
cancer and pneumonia, his opinion must be weighed against Dr. 
M.I.Q.'s statements that the Veteran's lung cancer was stable and 
inactive at the time of this death.  The evidence as to whether 
the Veteran's service-connected cold injury residuals contributed 
to his peripheral vascular disease is at least in equipoise, and 
the Board will resolve such doubt in the appellant's favor. 

In conclusion, when all doubt is resolved in the appellant's 
favor, the Board finds the evidence to be in relative equipoise 
as to whether a disability of service origin contributed to the 
Veteran's death.  As such, service connection for the cause of 
the Veteran's death is warranted.  




ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


